Lumpkin, J.
1. The assignments of error made in the motion for a new trial, upon certain excerpts from the charge of the court, were not based on the grounds that the charges were erroneous as abstract .rules of law, but on the grounds that they were not authorized by the evidence and not properly adjusted to the evidence. The charges complained of were not erroneous for any reason assigned in the grounds of the motion for a new trial.
2. The verdict was supported by the evidence, and there- was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.